The “Motion to Order a Finding Be Made by the Trial Court” having been considered, the ruling of the trial court that a finding is unnecessary is hereby vacated, and it is hereby ordered that the trial court shall make a limited finding (1) based upon its consideration, on their merits, of such of the paragraphs of the draft finding as are based upon exhibits which have not been incorporated by reference in and admitted in the pleadings or in the stipulated facts and (2) setting forth the conclusions of the court and such claims of law as were made in a trial brief or otherwise, in conformity with the principles stated in cases such as Sheldon House Club, Inc. v. Branford, 149 Conn. 28, 30, 175 A.2d 186, and Pilon v. Yard, 147 Conn. 720, 721, 158 A.2d 738.